Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           Applicant’s election of Species A (Figs.2-3) in the reply filed on 10/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings Objection
The drawings are objected to because:
(1) In Fig.1, reference numeral “14” has been used to designate two different elements as “button” and “screw”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
 
Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0005], lines 1 and 2, “body 14” should read --body 16--.
(2) In paragraph [0005], line 4, “22” is not found in Fig.1.
(3) In paragraph [0005], line 7, “screw 14” should read --screw 22--.  
(4) In paragraph [0057], line 6, “located more toward the blade end” does not agree with Fig.4.  The phrase should read --located opposite the blade end--. 
(5) In paragraph [0059], line 6, “second body member 38” should read --second body member 40--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


         (1) In claim 1, lines 16-17, it is not understood how the magnet serves to “reversibly secure” the first body member to the second body member.  What does it mean by “reversibly secure”?  There is no showing or description as to how this is accomplished.  It is suggested “reversibly” be deleted.    
          (2) In claims 6 and 15, line 5, “distal portions of the first body member” is incorrect.  The phrase should read --distal portions of the first body member and the second body member--.  Also, “relative to the second body member, at lines 5-6 of the claim, should read --relative to each other--.
          (3) In claims 13 ad 19, lines 17-18, it is not understood how the first magnet and the second magnet serve to “reversibly secure” the first body member to the second body member.  What does it mean by “reversibly secure”?  There is no showing or description as to how this is accomplished.  It is suggested “reversibly” be deleted.    

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitations “a physical engagement mechanism” (cited in claims 1, 13 and 19) and “physical separation structures” (cited in claims 8, 17 and 20) have been interpreted under 35 U.S.C. 112(f) because they use generic placeholders “a physical mechanism” coupled with functional language “adapted to secure” and “physical separation structures” coupled with functional language “adapted to permit application of a separating force” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  The terms “a physical engagement mechanism” and “physical separation structures” are generic placeholders and are not recognized as the name of a structure but are merely a substitute for the term "means".


Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1, 2, 5, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang’s admitted prior art (see Figs.1-2 of U.S. Patent No. 7,100,285, hereinafter “APA”).
          Regarding claim 1, Huang’s APA shows a quick-change utility knife (10, see column 1, lines 10-11 and Figs.1-2) comprising:
          a replaceable blade (see column 1, line 15, similar to the blade 44 shown in Fig.3);
          a mounting member (i.e. a blade rack, see column 1, line 18, similar to the blade rack 40 shown in Fig.3) adapted to receive and engage the replaceable blade (44);
          a body (11,12) adapted to receive and engage the mounting member (40) and the replaceable blade (44) in combination, the body (11,12) having a generally elongate form (see Fig.1) shaped as a handle (see column 1, lines 11-12) to be held by a human hand and comprising:

          a second body member (12) extending along at least a portion of an opposite major side of the replaceable blade (44) and forming at least a second portion (12) of the handle (11,12);
          a physical engagement mechanism (111,112) proximate the replaceable blade (44) adapted to secure the first body member (11) to the second body member (12) proximate the replaceable blade (44); and 
          a magnet (see column 1, lines 21-23) disposed on a portion of the first body member (11) and directed toward a corresponding feature (i.e. a magnet, see column 1, lines 21-23) disposed on a portion of the second body member (12) serves to secure the first body member (11) to the second body member (12) substantially as claimed.     
          While not mentioned, it is inherent or would have been obvious to one skilled in the art to modify Huang’s APA by having the magnet and the corresponding feature at a location distal the replaceable blade (44) so as not to interfere with the operation of the blade (44).
          Regarding claim 2, the corresponding feature of Huang’s APA comprises a magnet (see column 1, lines 21-23).
          Regarding claim 5, the corresponding feature (i.e. a magnet) of Huang’s APA is “ferromagnetic” because as well known in the art all magnets are made of a group of metals called the “ferromagnetic” metals.  The shape for the corresponding feature of Huang’s APA, whether it is a plate as claimed or any other shape, depends more upon an obvious matter of personal preference than on any inventive concept.   
          Regarding claim 12, the replaceable blade (44) and the mounting member (40) of Huang’s APA are slidable within the body (11,12), whereby the replaceable blade (44) is retractable within the body (11,12).
          Regarding claim 13, Huang’s APA a quick-change utility knife (10, see column 1, lines 10-11 and Figs.1-2) comprising:
          a replaceable blade (see column 1, line 15, similar to the blade 44 shown in Fig.3);
          a mounting member (i.e. a blade rack, see column 1, line 18, similar to the blade rack 40 shown in Fig.3) adapted to receive and engage the replaceable blade (44);
          a body (11,12) adapted to receive and engage the mounting member (40) and the replaceable blade (44) in combination, the body (11,12) having a generally elongate form (see Fig.1) shaped as a handle (see column 1, lines 11-12) to be held by a human hand and comprising:
          a first body member (11) extending along at least a portion of one major side of the replaceable blade (44) and forming at least a first portion (11) of the handle (11,12);
          a second body member (12) extending along at least a portion of an opposite major side of the replaceable blade (44) and forming at least a second portion (12) of the handle (11,12);
          a physical engagement mechanism (111,121) proximate the replaceable blade (44) adapted to secure the first body member (11) to the second body member (12) proximate the replaceable blade (44);
          a first magnet (see column 1, lines 21-23) disposed on an inner portion of the first body member (11); and 

          While not mentioned, it is inherent or would have been obvious to one skilled in the art to modify Huang’s APA by having the magnets at a location distal the replaceable blade (44) so as not to interfere with the operation of the blade (44).
          Regarding claim 18, the replaceable blade (44) of Huang’s APA is a blade selected from the group consisting of a fixed blade and a retractable blade (i.e. by means of the movable blade rack 40).
3.       Claims 3, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang’s admitted prior art (see Figs.1-2 of U.S. Patent No. 7,100,285, hereinafter “APA”) as applied to claims 2 and 13 above, and further in view of King (U.S. Patent Application Publication No. 2012/0017442).
          Regarding claims 3, 4 and 14, Huang’s APA as set forth or modified is silent about the type of the magnets.
          King shows magnets such as rare-earth magnets or neodymium magnets are desirable for their strength of magnetic attraction (see column 2, lines 21-24).
          Thus, it would have been obvious to one skilled in the art to modify Huang’s APA by using a well-known and commercially available magnets such as King’s rare-earth magnets or neodymium magnets for their desirable strength of magnetic attraction.
4.      Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang’s admitted prior art (see Figs.1-2 of U.S. Patent No. 7,100,285, hereinafter  as applied to claims 1 and 13 above, and further in view of Gringer et al.  (U.S. Patent No. 7,346,988, hereinafter “Gringer”).
          Regarding claims 6 and 15, Huang’s APA as set forth or modified lacks pins on one of the body members (11,12) and corresponding holes on the other of the body members (11,12) for preventing movement generally in a plane of the blade.
          Gringer teaches providing one body member (5) with pins (48) cooperating with holes (46) on the other body member (4) distal from a blade (30) to mechanically secure the two body members together (4,5, see column 5, lines 18-20 and 31-34) thus preventing movement in the plane of the blade (30).
          Therefore, it would have been obvious to one of ordinary skill in the art to further modify Huang’s APA by providing the body members (11,12) with respective pins and holes for preventing unwanted movement of one body member relative to the other as taught by Gringer.   
5.       Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang’s admitted prior art (see Figs.1-2 of U.S. Patent No. 7,100,285, hereinafter “APA”) as applied to claims 1 and 13 above, and further in view of Gringer (U.S. Patent No. 6,058,607).
          Regarding claims 8 and 17, Huang’s APA further comprises physical separation structures (13, S, see Fig.1 as annotated below) formed on each of the first body member (11) and the second body member (12) substantially as claimed except the physical separation structures (13,S) are not adapted to permit application of a separating force between a distal end of the first body member (11) and a distal end of 

    PNG
    media_image1.png
    288
    784
    media_image1.png
    Greyscale

          Gringer shows a quick-change utility knife comprising physical separation structures (16,18) formed on each of a first body member (4, see Fig.14) and the second body member (6, Fig.26) of the knife, the physical separation structures (16,18) being adapted to permit application of a separating force between a distal end of the first body member (4) and a distal end of the second body member (6) generally perpendicular to a plane of a replaceable blade (12, see column 7, lines 33-56). Gringer’s physical separation structures (16,18) are deemed to be equivalent to Applicant disclosed for achieving the claimed functional limitation.  
          It would have been obvious to one of ordinary skill in the art to further modify Huang’s APA by substituting the physical separation structures of Gringer’s for that of Huangs’ APA for the predictable result of facilitating physical separation of the body members for blade replacement. 
          Regarding claim 9, Gringer’s physical separation structures (16,18) are adapted to receive the separating force from a flat item (such as a flat tip of a screw driver) inserted between the physical separation structures (16,18).  Huang’s APA thus modified also possesses such characteristic.  
Regarding claim 10, Gringer’s physical separation structures (16,18) are adapted to receive the separating force from one or more fingers of a human hand.  Huang’s APA thus modified also possesses such characteristic.
6.       Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang’s admitted prior art (see Figs.1-2 of U.S. Patent No. 7,100,285, hereinafter “APA”) as applied to claim 1 above, and further in view of Jacoff (U.S. Patent No. 5,086,562).
          Regarding claim 11, the replaceable blade of Huang’s APA is retractable rather than fixed.
         Jacoff shows a quick-change utility knife (see Fig.14) comprising a blade (15) that can be fixed or retractable blade (see column 8, lines 18-22) depending upon a manufacturer’s specification.
          Thus, it would have been obvious to one skilled in the art to further modify Huang’s APA by making the blade fixed according to a manufacturer’s specification as taught by Jacoff.  
7.      Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang’s admitted prior art (see Figs.1-2 of U.S. Patent No. 7,100,285, hereinafter “APA”) in view of King (U.S. Patent Application Publication No. 2012/0017442).
           Regarding claim 19, Huang’s APA shows a quick-change utility knife (10, see column 1, lines 10-11 and Figs.1-2) comprising:
           a replaceable blade (see column 1, line 15, similar to the blade 44 shown in Fig.3);
           a mounting member (i.e. a blade rack, see column 1, line 18, similar to the blade rack 40 shown in Fig.3) adapted to receive and engage the replaceable blade (44);

           a first body member (11) extending along at least a portion of one major side of the replaceable blade (44) and forming at least a first portion (11) of the handle (11,12);
           a second body member (12) extending along at least a portion of an opposite major side of the replaceable blade (44) and forming at least a second portion (12) of the handle (11,12);
           a physical engagement mechanism (111,112) proximate the replaceable blade (44) adapted to secure the first body member (12) to the second body member (12) proximate the replaceable blade (44);
           a first magnet (see column 1, lines 21-23) disposed on an inner portion of the first body member (12); and 
           a second magnet (see column 1, lines 21-23) disposed on an inner portion of the second body member (12) at a location corresponding to the first magnet, whereby the first magnet and the second magnet serve to secure the first body member (11) to the second body member (12) substantially as claimed.  
           While not mentioned, it is inherent or would have been obvious to one skilled in the art to have the magnets of Huang’s APA at a location distal the replaceable blade (44) so as not to interfere with the operation of the blade (44).  Also, it is not clear if the magnets of Huang’s APA are “rare-earth magnets”.  King shows magnets such as rare-
          Therefore, it would have been obvious to one skilled in the art to modify Huang’s APA by using a well-known and commercially available magnets such as King’s rare-earth magnets for their desirable strength of magnetic attraction.
8.       Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang’s admitted prior art (see Figs.1-2 of U.S. Patent No. 7,100,285, hereinafter “APA”) in view of King (U.S. Patent Application No. 2012/0017442) as applied to claim 19 above, and further in view of Gringer (U.S. Patent No. 6,058,607).
          Regarding claim 20, Huang’s APA further comprises physical separation structures (13, S, see annotated Fig.1 above) formed on each of the first body member (11) and the second body member (12) substantially as claimed except the physical separation structures (13,S) are not adapted to permit application of a separating force between a distal end of the first body member (11) and a distal end of the second body member (12) generally perpendicular to a plane of the replaceable blade (44).
          Gringer shows a quick-change utility knife comprising physical separation structures (16,18) formed on each of a first body member (4, see Fig.14) and the second body member (6, Fig.26) of the knife, the physical separation structures (16,18) being adapted to permit application of a separating force between a distal end of the first body member (4) and a distal end of the second body member (6) generally perpendicular to a plane of a replaceable blade (12, see column 7, lines 33-56).
Gringer’s physical separation structures (16,18) are deemed to be equivalent to Applicant disclosed for achieving the claimed functional limitation.  


Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilcox (U.S. Patent No. 5,301,428) is cited to show a magnet comprising a ferromagnetic plate (20, see Fig.2).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724